Citation Nr: 0518816	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  03-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active World War II service.

At the time of his death, the veteran had service connection 
for the following: gunshot wound, left thigh, fracture of the 
femur, middle third, one fourth inch shortening of the left 
with injury to Muscle Group XIII, severe, with traumatic 
arthritis, rated as 40 percent disabling; osteoarthritis of 
the right knee, status post right knee arthroplasty 
associated with gunshot wound of the left thigh, fracture of 
the femur, middle third, one fourth inch shortening of the 
left with injury to Muscle Group XIII, severe, with traumatic 
arthritis, rated as 20 percent disabling; osteoarthritis of 
the lumbar spine associated with gunshot wound of the left 
thigh, fracture of the femur, middle third, one fourth inch 
shortening of the left with injury to Muscle Group XIII, 
severe, with traumatic arthritis, rated as 20 percent 
disabling; scars, laceration, gunshot wound, right thigh, 
rated as noncompensably disabling.

A 40 percent combined rating was in effect from 1946 until 
the assignment of a combined 70 percent rating effective 
September 6, 2000, at which time a total rating based on 
individual unemployability (TDIU) due to service connected 
disabilities was also assigned.

The veteran died on November [redacted], 2002.  He death certificate 
lists the primary cause of death as colon cancer of days 
duration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

There are a number of avenues for the resolution of a claim 
for service connection for the cause of a veteran's death, 
i.e., direct, secondary, presumptive.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service caused or contributed 
substantially or materially to cause death.  For a service- 
connected disability to be the cause of death, it must singly 
or jointly with some other condition be the immediate or 
underlying cause or be etiologically related thereto.  See 38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury causing death.  Where the service-connected condition 
affects vital organs as distinguished from muscular and 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  See 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  See 38 C.F.R. § 
3.312(c)(4).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The appellant, who is the veteran's widow, has noted that the 
veteran developed his first bout of cancer in the mid-1977s; 
that his rectal cancer was in remission when he developed the 
colon cancer which caused his death.  She has not 
specifically argued that his rectal cancer was present in or 
within a year of service, but rather argues that the military 
gave him cigarettes which caused him to develop  a nicotine 
habit which contributed to the multiple cancers which caused 
his death.  She has not submitted medical evidence to that 
end.

However, more important perhaps is that the appellant has not 
been given the full text of, and thus may not fully 
understand the parameters of, the regulations enacted by 
Congress with specific regard to disabilities claimed to be 
the result of cigarette smoking (i.e., 38 U.S.C.A. § 1310 for 
claims filed after a certain date); and/or the applicable 
case law which holds that even if a veteran was service-
connected for a disability due to cigarette smoking prior to 
that given date, the appellant in a DIC does not inherit the 
veteran's prior service connection status for purposes of the 
DIC claim (See, i.e., Stoll v. Nicholson, 401 F. 3d 1375 
(Fed. Cir.)).

However, there are also certain special caveats to the DIC 
regulations, i.e., if service-connected disabilities were 
rated as totally disabling for 10 years or more; etc.; if he 
had been discharged with total disability 5 years or less 
before his death; or was a former POW.  The records would 
appear to reflect that the TDIU rating had been in effect for 
slightly more than 2 years prior to his death; that he died 
many years after service; and that he was not a former POW.

However, it is also unclear, and there is no medical opinion 
of record which addresses, whether the veteran's service-
connected disabilities were contributing factors to his 
death.  This is something that can be presumed, as shown in 
the paragraph above by fulfilling certain other requirement; 
or may be supported by the evidence of record to include 
medical opinion.  

There has been no comprehensive attempt to consider that 
applicability in this case, and it remains unclear that the 
appellant understands that this is one of her viable options.  
It is also unclear that the appellant understands that under 
revised regulations, the RO has some obligations to assist 
her in developing evidence. 

The Board finds that there is no option but to return the 
case for further development.  

The case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

(a) In view of the provisions set forth 
above, she may have additional clinical 
information available with regard to the 
veteran's care for service-connected 
disabilities in the past decade or so 
that may be helpful to the case.  The RO 
should assist her in obtaining such as 
required.  

(b) And although there are some private 
treatment records in the file relating to 
care shortly before his death, there may 
be additional records which may better 
reflect the nature of any possible impact 
made by his service-connected 
disabilities on his care for other 
nonservice connected disabilities 
including his terminal cancer.  

(c) The appellant may also want to 
provide medical data with regard to her 
specific allegation as to cigarette 
smoking and how her husband's sitution 
may or may not be addressed within the 
special regulations cited in that regard.

(d) If possible, a written opinion should 
be requested of his private care giver(s) 
as to whether the service-connected 
problems, and the considerable treatment 
he underwent in the way of orthopedic and 
other surgery, etc for those disabilities 
in the years prior to his death, were in 
any way contributory to his death, and/or 
caused problems in care-giving for those 
unrelated disabilities.  

2.  The case and all of the evidence in 
association therewith should then be 
forwarded to a VA physician with 
appropriate expertise for an opinion as 
to the probability that the veteran's 
service-connected disabilities had an 
impact on the ability for him to combat 
the cancer which eventually claimed his 
life.  

The opinion should be annotated to the 
file and supportive documentation.  The 
opinion should also address any 
additional data the appellant may provide 
with regard to allegations of cigarette 
smoking.

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory to the appellant, a SSOC 
should be issued, and she and her 
representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
appellant need do nothing further until 
so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


